Case 6:14-md-02557-GAP-EJK Document 355 Filed 08/10/20 Page 1 of 3 PageID 3205




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION


    THE ONLY ONE, INC., et al.,                    MDL Docket No. 2557
                         Plaintiffs,               (6:14-md-02557-GAP-EJK)
    v.
    STATE FARM MUTUAL AUTO                         Case No. 6:14-cv-06009-GAP-EJK
    INSURANCE COMPANY, et al.,
                          Defendants.




                                  JOINDER IN
                     CONSOLIDATED SUPPLEMENTAL BRIEF
                                IN SUPPORT OF
                      DEFENDANTS’ MOTIONS TO DISMISS
                   PLAINTIFFS’ FIRST AMENDED COMPLAINTS

         Defendants    Metropolitan     Property   and   Casualty   Insurance   Company,

   Metropolitan Group Property and Casualty Insurance Company, and Metropolitan

   Casualty Insurance Company, defendants in Case No. 6:14-cv-06009-GAP-EJK, hereby

   join in the Consolidated Supplemental Brief in Support of Defendants’ Motions to

   Dismiss Plaintiffs’ First Amended Complaints (Docket No. 351 in the MDL docket).

   Defendant Metropolitan General Insurance Company has already joined in the brief.
Case 6:14-md-02557-GAP-EJK Document 355 Filed 08/10/20 Page 2 of 3 PageID 3206




   Dated this 10th day of August, 2020.

                                          Respectfully submitted,

                                          /s/ P. Bruce Converse
                                          P. Bruce Converse
                                          DICKINSON WRIGHT, PLLC
                                          1850 N. Central Avenue, Suite 1400
                                          Phoenix, Arizona 85004-4568
                                          Telephone: 602-285-5023
                                          Fax: (844) 670-6009
                                          Email: bconverse@dickinsonwright.com
                                          Attorneys for defendants Metropolitan
                                          Property and Casualty Insurance Company,
                                          Metropolitan Group Property and Casualty
                                          Insurance Company, Metropolitan General
                                          Insurance Company, and Metropolitan
                                          Casualty Insurance Company
Case 6:14-md-02557-GAP-EJK Document 355 Filed 08/10/20 Page 3 of 3 PageID 3207




                               CERTIFICATE OF SERVICE

          I hereby certify that on August 10, 2020, I electronically filed the foregoing

   document using the CM/ECF system, which automatically sends notice of the filing of

   this document to all counsel of record participating in the Court’s ECF filing system.



                                             /s/ P. Bruce Converse
